 



EXHIBIT 10.10

The portion of this Exhibit 10.10 marked “******” has been omitted and
confidentially filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 promulgated under the Securities Exchange Act of 1934, as amended.






Date: August 24, 2007

 
    “GRAND WINNER”
ADDENDUM NO. ONE
 


                    TO
                    MEMORANDUM OF AGREEMENT DATED AUGUST 24, 2007
                    BETWEEN
            DYNAMIC ACTOR SHIPPING SA, as guaranteed by
 
 
CIDO SHIPPING (HK) CO., LTD.

AND
 


WATERMAN STEAMSHIP CORPORATION, as guaranteed by INTERNATIONAL SHIPHOLDING
CORPORATION
 


With reference to the above captioned Memorandum of Agreement (MOA), it is this
day mutually confirmed and agreed between DYNAMIC ACTOR SHIPPING SA, as
guaranteed by CIDO SHIPPING (HK) CO., LTD. (the "SELLERS") and WATERMAN
STEAMSHIP CORPORATION, as guaranteed by INTERNATIONAL SHIPHOLDING CORPORATION
(the "BUYERS"), that:
 


1.  
With reference to Box 11 of the above captioned MOA, the Vessel Price is ******.

 


2.  
The sale and purchase commission payable by Sellers to ****** in the sum of
****** will be paid by way of adding to the agreed daily Time Charter Hire.
Settlement of such commission will be made in a manner as agreed between Buyers
and ******.

 


All other terms and conditions of the above captioned MOA remain unchanged.
3. 
Sellers:
DYNAMIC ACTOR SHIPPING SA as guaranteed by
 
 
CIDO SHIPPING (HK) CO., LTD.




___________________________
By:     H MATSUO
Title:    ATTORNEY-IN-FACT
 


 




Buyers:
WATERMAN STEAMSHIP CORPORATION
as guaranteed by
INTERNATIONAL SHIPHOLDING CORPORATION






____________________________________
By:     Niels M. Johnsen
Title: Chairman


{N1783121.3}
 
 

--------------------------------------------------------------------------------

 

Issued
Amended
Amended
Amended
Amended
 
Dec. 16. 1965 Jul. 13. 1971 Mar. 16. 1977 Sep. 9. 1993 Nov. 2.      1999
MEMORANDUM OF AGREEMENT
The Documentary Committee of The Japan Shipping Exchange, Inc.
Page 1
 Place and Date of Agreement
               
August 24 , 2007
Code Name: NIPPON SALE 1999
(Part I)
1. Sellers (Preamble)
2. Buyers (Preamble)
       
Dynamic Actor Shipping S.A.,
Waterman Steamship
Corporation
   
as guaranteed by
by
as guaranteed by
     
Cido Shipping (HK) Co., Ltd.
International Shipholding Corporation
   
3. Vessel's name (Preamble)
     
4. Flag/Registry (Preamble, Cl. 3 (a) (ii) )
     
GRAND WINNER
Panamanian
       
  5. Class (Preamble, CI. 6 (b))
6. Built (year and builder's name) (Preamble)
     
KR
             
******
                     
Toyohashi Shipbuilding Co., Ltd.
     
7. Gross register tonnage (Preamble)
   
8. Summer deadweight tonnage (Preamble)
     
59,217
     
18,381
       
 9.  Place/Date of superficial inspection (Preamble, CL 5 (a), Cl. 10)
 10. Place/date of class records examination (Preamble)
11. Purchase Price (C1. I)
               
As agreed.
               
12. Place of closing (CI. 3 (c))
         
Tokyo, Singapore and New York
         
13. Delivery range (CI. 4 (a), CI. 6 (e)(i), (I)
           
Singapore
                     
  14. Delivery period (CI. 4 (a)) and Cancelling Date (CI. 4 (a), (d), (e))
         
   September 7-14, 2007
         
15. Places (Cl. 2 (a), CI. 4 (c))
         
Singapore
                     
16. Liquidated damages, per day (CI. 7 (c)
 
   The additional clauses, if any, numbered from 16 to [
22
]
$20,000
             
shall be deemed to be fully incorporated into this Agreement.
               
..
       

It IS mutually agreed that this Agreement shall be performed in accordance with
the terms and conditions contained herein.
Signature
(Sellers)                                                                                    Signature
(Buyers)
DYNAMIC ACTOR SHIPPING
SA                                                                                    Waterman
Steamship Corporation
as guaranteed
by                                                                                    as
guaranteed by
CIDO SHIPPING (HK) CO.,
LTD.                                                                                    International
Shipholding Corporation








By:  _________________________________________                                                                                                
By:  __________________________________________


Niels M. Johnsen
 


Title:              H.
MATSUO                                                                       Title:  Chairman





{N1783121.3}
 
 

--------------------------------------------------------------------------------

 

Page 2




(Part II)


NIPPONSALE 1999
4. 





 



IT IS THIS DAY MUTUALLY AGREED between the Sellers  referred to in Box 1 ("the
Sellers") and the Buyers referred to in Box 2 ("the Buyers") that the Sellers
shall sell and the Buyers shall buy the Vessel named in Box 3 with particulars
as referred to in Boxes 4 - 8 ("the Vessel"),  which has been accepted by the
Buyers following their superficial inspection of the Vessel and examination of
her class records as referred to in Boxes 9 and 10 respectively on the following
terms and conditions.


1.  
PURCHASE PRICE9

The purchase price of the Vessel ("the Purchase Price") shall be 10 as stated in
Box 11.


2. PAYMENT           SEE CLAUSE 16

 
(a)As security for the fulfillment of this agreement, the Buyers shall remit a
deposit of ten (10) per cent of the Purchase Price (“the Deposit”) to a bank
nominated by the Sellers within three (3) bank days (being days on which banks
are open for the transaction of business in the place stated in Box 15 (“Banking
Days”)), from the date of this Agreement, in the names of both the Sellers and
the Buyers. Any interest earned on the Deposit shall be credited to the Buyers.
Bank charges on the Deposit shall be borne equally by the Sellers and the
Buyers. The Deposit shall be paid to the Sellers as a part of the Purchase Price
in the same manner as the balance of the ninety (90) per cent of the Purchase
Price as provided for hereunder.

 
(b) The Buyers shall remit the balance of the Purchase Price by telegraphic
transfer to the said bank immediately after the Notice of Readiness for Delivery
is tendered by the Sellers as per clause 7 of this agreement. The balance shall
be paid to the Sellers together with the Deposit against the Protocol of
Delivery and Acceptance being duly signed by a representative of each party at
the time of delivery of the Vessel.



3.  
DOCUMENTATIONSEE CLAUSES 18 AND 19

 
(a)At the time of delivery of the Vessel, the Sellers shall provide the Buyers
with the following documents:

 
(i) the Bill of Sale, duly notarized by a Notary Public, specifying that
the   Vessel is free from all debts, encumbrances, mortgages and maritime liens;
and

 
(ii) a letter from the Sellers undertaking to supply a Deletion Certificate from
the Registry stated in Box 4 as soon as practicable after the Vessel's delivery;
and

 
(iii)  such other documents as may be mutually agreed.

 
(b)Upon delivery the Buyers and the Sellers shall execute and exchange a
Protocol of Delivery and Acceptance, thereby confirming the date and time of
delivery of the Vessel.

 
(c) Closing shall take place at the place stated in Box 12.



4.  
DELIVERY PLACE AND TIME

(a)The Sellers shall ensure that the Vessel is ready for delivery within the
Delivery Range stated in Box 13 not before and not later than the dates stated
in Box 14, the latter date being the Cancelling Sate.
(b)The Sellers shall keep the Buyers informed of the Vessel’s itinerary and give
the Buyers thirty (30), fifteen (15), seven (7) and three (3) days notice of the
expected date and place of readiness for delivery.
(c)In the event that the Vessel is not ready for delivery on or before the
Cancelling Date, the Buyers shall have the option of cancelling this Agreement,
provided such option shall be exercised in writing within two (2) Working Days
(which shall be the days not falling on Saturdays, Sundays or Public holidays in
the place stated in Box 15) from the Cancelling Date. However, if the failure to
deliver the Vessel is caused by any event over which the Sellers have no
control, then the Cancelling Date shall be extended by the corresponding time
lost due to such event but in no case shall such extension be for a period of
more than thirty (30) days.


(d)In the event the Buyers do not elect to exercise the option
 




  



to cancel this Agreement in accordance with sub-clause (c)         above, they
shall have the right to designate a new date for delivery  of the Vessel,
provided such right is exercised in writing  within two (2) Working Days from
the Cancelling Date, and  such designated date shall be the new Cancelling Date
as if stated in Box 14. However if no new Cancelling Date is  designated by the
Buyers in accordance with this sub-clause  there shall be no further Cancelling
Date and the Sellers shall  deliver the Vessel as soon as practicable.
 
(e) Notwithstanding the exercise of due diligence by them, if the Sellers
anticipate that the Vessel will not be ready for delivery by the Cancelling
Date, (whether it be the first agreed Cancelling Date or any subsequent
Cancelling Date as provided for in sub-clause (d) above), then the Sellers may
notify the Buyers in writing stating the date when they anticipate that the
Vessel will be ready for delivery and proposing that that date shall be the new
Cancelling Date. Upon receipt of such notification the Buyers shall have the
option to cancel this Agreement, provided such option is exercised in writing
within two (2) Working Days from the receipt of the aforesaid notification from
the Sellers. If the Buyers do not exercise the option to cancel this Agreement,
the date proposed by the Sellers shall be the new Cancelling Date as if stated
in Box 14.



5. DELIVERY CONDITION93
 
(a)The Sellers shall deliver the Vessel to the Buyers in substantially the same
condition as when the Vessel was inspected by the Buyers at the place stated in
Box 9, fair wear and tear expected, but recommendations and average damage
affecting her present class and with all her class, national and international
trading certificates clean and valid at the time of delivery.

 
(b)Upon the Vessel being delivered to and accepted by the Buyers in accordance
with this Agreement the Sellers shall have no liability whatsoever for any fault
or deficiency in their description of the Vessel or for any defects in the
Vessel regardless of whether such defect was apparent or latent at the time of
delivery.

 


6. UNDERWATER INSPECTION107
 
(a)The Sellers may deliver the Vessel without drydocking, subject to the
following provisions.

 
(b) Prior to delivery of the Vessel the Buyers shall have the right to have
divers approved by a classification society referred to in Box 5 ("the
Classification Society"), carry out an inspection of the Vessel's underwater
parts below the summer load line in the presence of a surveyor of the
Classification Society arranged by the Sellers. Such inspection, if any, is to
be at the Buyers' arrangement, risk and expense and is not to interfere with the
Vessel's operation and delivery schedule.

 
(c)The Buyers shall give a written notice of their intention to have an
underwater inspection carried out within two (2) days from the receipt of the
seven (7) days notice stipulated in sub-clause (b) of Clause 4. If the Buyers
fail to give such a written notice within two (2) days, they shall lose their
right to have an underwater inspection.

 
(d)Upon receipt of the Buyers' notice the Sellers shall arrange with the
Classification Society to carry out an underwater inspection. The cost of the
underwater inspection shall be borne by the Buyers unless damage affecting the
class is found, in which case the Sellers shall bear the cost.

 
(e)Should any damage affecting the class be found by such divers' inspection the
following shall apply:

 
(i) where the damage is of such nature that repairs are not required prior to
the next scheduled drydocking by the Classification Society, then the Sellers
and the Buyers shall each select a reputable shipyard in the Delivery Range
stated in Box 13 or near thereto and obtain from such shipyard a quotation for
the cost of repairs of the damage. Each quotation is to be for the direct repair
costs of the damage only and is not to include the cost of




 






{N1783121.3}
 
 

--------------------------------------------------------------------------------

 

Page 3


NIPPONSALE 1999
 


 
dockage and general service expenses. The Sellers shall then have the option to
either repair the damage prior to delivery of the Vessel or deliver the Vessel
without the damage being repaired with a reduction from the Purchase Price of
the estimated cost of repairs. The estimated cost of repairs shall be defined as
the average of the two quotations obtained from the two shipyards;
 
(ii)where the damage is of such nature that repairs are required prior to the
next scheduled drydocking by the Classification Society, then the Sellers shall
repair the damage at their cost and expense and to the Classification Society's
satisfaction.

 
(f)In the event that the Vessel is drydocked to effect repairs of  damage in
accordance with sub-clause (e) hereof, the Sellers shall have the right to
designate the drydock place as the new delivery place if such drydock place is
within the Delivery Range stated in Box 13. In such event the Buyers shall have
the right to clean and paint the underwater parts of the Vessel at their risk
and expense and without interfering with the work of the Sellers and a surveyor
of the Classification Society and without affecting the Vessel's delivery
schedule. However if the Buyers' work in drydock is still in progress when the
Sellers have completed their work, then the additional docking period necessary
for  completing such work shall be at the Buyers' risk and  expense, in which
event the Sellers shall have the right to tender a Notice of Readiness for
Delivery on or after completion of their work.

 
(g)If repairs are required in accordance with sub-clause (e) hereof, then the
Cancelling Date shall be extended by the corresponding time lost to effect such
repairs provided that such extension shall not in any event exceed thirty (30)
days.



7. NOTICE OF READINESS AND LIQUIDATED DAMAGES 

 
(a)When the Vessel becomes ready for delivery, the Sellers shall tender to the
Buyers a Notice of Readiness for Delivery.

 
(b)The Buyers shall take over the Vessel within three (3) Banking Days from the
day of receipt of such Notice of Readiness for  Delivery.

 
(c) In the event the Buyers do not take delivery of the Vessel  within the
period specified above, the Buyers shall pay to  the Sellers for each day of the
delay up to the tenth (10"') day  of the delay the liquidated damages as stated
in Box 16. If the delay exceeds ten (10) days then the Sellers shall have the
right to cancel this Agreement, and claim damages for their losses following
therefrom.



8. TOTAL LOSS AND FORCE MAJEURE

Should, before delivery, the Vessel become an actual, constructive or
compromised total loss (not being a result of an  act or omission of the Sellers
committed with the intent to cause such total loss or recklessly and with
knowledge that sucb total loss would probably result therefrom), or should the
Vessel not be able to be delivered before the Cancelling Date through the
outbreak of war, the restraint of Governments, Princes or People, political
reasons or any other cause over which the Sellers have no control, then this
Agreement shall be null and void and neither party shall be liable to the other.
In such event the Deposit together with interest accrued .thereon, if any, shall
be immediately released in full to the Buyers.
 
9.  
TRANSFER OF TITLE AND RISK

Title and risk to the Vessel, together with everything belonging to her, shall
pass to the Buyers upon both payment of the Purchase Price and delivery of tbe
Vessel having occurred. Delivery of the Vessel shall be deemed to take place at
the date I and time specified in the Protocol of Delivery and Acceptance.
 
10.  
BELONGINGS AND BUNKERS

The Sellers shall deliver to the Buyers the Vessel with everything belonging to
her at the time of the superficial inspection referred to in Box 9 including all
spare parts, stores and equipment,












(Part III)
 


 
on board or on shore, used or unused, except such things as are in the normal
course of operations used during the period between the superficial inspection
and delivery. The Sellers shall provide the Buyers with an inventory list at the
time of delivery. Forwarding charges if any, shall be for the Buyer’s account.
The Buyers shall take over and pay the Sellers for the remaining bunkers and
unused lubricating oils at the last purchased prices evidenced by supporting
vouchers. Payment under this clause shall be made on or prior to delivery of the
Vessel in the same currency as the Purchase Price..  as agreed
 
11.  
EXCLUSION FROM THE SALE

The Sellers have the right to take ashore all crockery, cutlery, linen and other
articles bearing the Sellers' flag or name, provided the Sellers substitute the
same for an equivalent number and type of similar unmarked items. Books,
cassettes and forms etc., exclusively for use by the Sellers on the Vessel,
shall betaken ashore before delivery. Personal effects of the Master Officers
and Crew including slop chest and hired equipment, if  any, are excluded from
this sale and shall be removed by the Sellers prior to delivery of the Vessel.
 
12.  
CHANGE OF NAME ETC.

The Buyers undertake to change the name of the Vessel and alter the funnel
markings upon delivery of the Vessel.


 
13. ENCUMBRANCES ETC.

The Sellers shall deliver to the Buyers the Vessel free from all debts,
encumbrances, mortgages and maritime liens. The Sellers hereby undertake to
indemnify the Buyers against all claims of whatever nature made against the
Vessel in respect of liabilities incurred prior to the time of delivery.
 
14.  
DEFAULT AND COMPENSATION

 
(a) Should the Buyers default in the payment of the Deposit or  the balance of
the Purchase Price in the manner and within the time herein specified, or the
Buyers otherwise fail to perform their obligations under this Agreement and
such failure is not remedied within seven (7) days following receipt of a notice
of default from the Sellers to the Buyers, then the Sellers shall have the right
to cancel this Agreement. In such event the Deposit if already paid, together
with interest accrued thereon, if any, shall be forfeited to the Sellers. If the
Deposit has not yet been paid the Sellers shall have the right to receive the
amount equivalent to the Deposit from the Buyers. If the Deposit or the amount
equivalent to the Deposit does not cover the Sellers' losses, the Sellers shall
have the right to claim further compensation from the Buyers to recover such
losses.

 
(b) Should the Sellers default in the delivery of the Vessel with everything
belonging to her in the manner and within the time herein specified, or the
Sellers otherwise fail to perform their obligations under this Agreement and
such failure is not remedied within seven (7) days following receipt of a notice
of default from the Buyers to the Sellers, then the Buyers shall have the right
to cancel this Agreement. In such event the Buyers shall have the right to be
paid the amount equivalent to the Deposit by the Sellers and the Deposit, if
already paid, together with interest accrued thereon, if any, shall be released
to the Buyers. If the amount equivalent to the Deposit does not cover the
Buyers' losses the Buyers shall have the right to claim further compensation
from the Sellers to recover such losses.

 
15.  
 ARBITRATION266

Any and all disputes arising out of or in connection with this Agreement shall
be submitted to arbitration held in Tokyo at the Tokyo Maritime Arbitration
Commission ("TOMAC") of The Japan Shipping Exchange, Inc. in accordance with the
Rules of TO MAC and any amendments thereto, and the award given by the
arbitrators shall be final and binding on both Parties.












 
{N1783121.3}
 
 

--------------------------------------------------------------------------------

 

Rider to Memorandum of Agreement (MOA) dated August 24. 2007
 
GRAND WINNER
 
16.  
Buyers shall pay within three (3) banking days from the date of lifting all
subjects to this Agreement a deposit of ten (10) percent of purchase money. This
amount shall be deposited in a joint escrow account established at the DnB NOR
Bank ASA, Singapore and held by them in the names of Sellers and Buyers.

 
Buyers shall remit the balance of purchase money to said joint escrow account at
the DnB NOR Bank ASA, Singapore not later than two (2) banking days prior to the
expected date of delivery of the Vessel.
 
Both interests of the ten (10) percent deposit and the balance of the Purchase
Money, if any, and any bank charges shall be for Buyers' account. The ten (10)
percent deposit and balance of the Purchase Money will be released to Sellers
upon presentation of a Protocol of Delivery and Acceptance duly signed by
Sellers and Buyers. If a Protocol of Delivery and Acceptance is not presented,
the ten (10) percent deposit and balance of the Purchase Money will be released
to Buyers.
 
17.  
Before delivery, Sellers shall furnish Buyers with a copy of the Vessel's
current Provisional or Permanent Registration of Navigation.

 
18.  
At the time of delivery of the Vessel, the Sellers shall furnish the Buyers with
the following documents:



 
 
a)
the Bill of Sale on United States Coast Guard form attached as Exhibit A, duly
attested by a Notary Public and Apostilled, specifying that the Vessel is free
from all debts, encumbrances and maritime lines,

 
 
b)
a Certification of Ownership issued by the Panamanian Authorities which shows
ownership of the Vessel and that the Vessel is free from vessel's mortgages,
encumbrances, debts and liens,

 
c)           a permission of Sale and Transfer issued by the Panamanian
Authorities,
 
 
d)
a letter from the Sellers undertaking to supply a Deletion Certificate from the
Panama Registry after the Vessel's delivery, and

 
 
e)
such other documents including required Powers of Attorney and Corporate
Authorizations duly notarized and Apostilled as may be reasonably required by
Buyers and by Buyers' flag for registration purpose only,

 
 
f)
the documents mentioned in subclauses a), b), c) and d) above shall be executed
in English.


{N1783121.3}
 
 

--------------------------------------------------------------------------------

 



 
19.
Sellers shall, at the time of delivery, hand to the Buyers all classification
certificates as well as all plans, etc., which are not required to return to
registry/KR or relative authorities. After delivery of the vessel, other
technical documentation which may be in the Sellers' possession shall promptly
upon the Buyers' instructions be forwarded to the Buyers. The Sellers may keep
the log books, but the Buyers has the right to take copies of same.

 
20.
Sellers agree that Buyer’s officers and representatives may join the Vessel for
familiarization purposes before delivery to Buyers in which case Buyers will
take responsibility for costs incurred for its officers and representatives
during their stay onboard an for any accidents or injury and/or loss of life of
Buyers' officers or representatives which occur during their stay onboard the
Vessel. Sellers also agree that Buyers may borrow Sellers' officers ex the
Vessel after delivery of the Vessel

 
 
to Buyers subject to the Buyers' paying the agreed amount of cost to Sellers and
taking responsibility for such Sellers' officers' accidents of injury and/or
loss of life.

21.
This MOA is subject to the United States Government authorities approval.

22.           The terms and conditions of this MOA are strictly confidential.

{N1783121.3}
 
 

--------------------------------------------------------------------------------

 
